Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                        Illinois Official Reports                        the accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2019.04.16
                                                                         08:44:59 -05'00'




                  Todd v. Chaviano, 2019 IL App (5th) 170081



Appellate Court    MICHAEL TODD, as a Member of the Laborers’ International Union
Caption            of North America Local 459, Belleville, Illinois, and THE MIDWEST
                   REGION OF THE LABORERS’ INTERNATIONAL UNION OF
                   NORTH AMERICA, Great Plains District, Southern & Central
                   District, and Southwest Illinois District, Plaintiffs-Appellees, v.
                   HUGO CHAVIANO, in His Official Capacity as Director of Labor,
                   and THE ILLINOIS DEPARTMENT OF LABOR, Defendants-
                   Appellants (Associated General Contractors of Illinois; Underground
                   Contractors Association of Illinois; American Council of Engineering
                   Companies of Illinois; Illinois Society of Professional Engineers;
                   Southern Illinois Builders Association; Illinois Professional Land
                   Surveyors Association; Illinois Road & Transportation Builders
                   Association; Diamond Construction Company; United Contractors
                   Midwest, Inc.; Advanced Asphalt Company; E.T. Simonds; Tarlton
                   Corporation; ARC Design Resources, Inc.; Shive-Hattery, Inc.; PI
                   Surveying Group, P.C.; Robinson Engineering, Ltd.; Prairie Engineers
                   of Illinois, P.C.; Hermann & Associates, L.L.C.; Klinger &
                   Associates, P.C.; McDonough-Whitlow, P.C.; Andrews Engineering,
                   Inc.; Tyson Engineering, Inc.; Bowman, Barrett & Associates, Inc.;
                   Maurer-Stutz, Inc.; Oates Associates, Inc.; Crawford, Murphy &
                   Chastain & Associates, L.L.C.; Clark Dietz, Inc.; Coombe-Bloxdorf,
                   P.C.; Farnsworth Group, Inc.; Kaskaskia Engineering Group, L.L.C.;
                   SCI Engineering, Inc.; Woolpert, Inc.; Hartke Engineering and
                   Surveying, Inc.; and Poepping, Stone, Bach & Associates, Inc.,
                   Putative Intervenors-Appellants).



District & No.     Fifth District
                   Docket No. 5-17-0081
     Rule 23 order filed      December 20, 2018
     Motion to publish
     allowed                  January 18, 2019
     Opinion filed            January 18, 2019



     Decision Under           Appeal from the Circuit Court of St. Clair County, No. 15-MR-414;
     Review                   the Hon. Robert P. LeChien, Judge, presiding.



     Judgment                 Order reversed; cause remanded with directions.


     Counsel on               Lisa Madigan, Attorney General, of Chicago (David L. Franklin,
     Appeal                   Solicitor General, and Laura Wunder, Assistant Attorney General, of
                              counsel), for appellants.

                              Andrew J. Martone and Matthew B. Robinson, of Hesse Martone,
                              P.C., of St. Louis, Missouri, for intervenors-appellants.

                              Patrick R. Foley, of Foley & Kelly, LLC, of Belleville, and Ellen J.
                              Schanzle-Haskins, of Springfield, for appellees.

                              Edward M. Hogan and Nicholas M. Hudalla, of Hogan Marren Babbo
                              & Rose, Ltd., of Chicago, for amicus curiae.



     Panel                    JUSTICE MOORE delivered the judgment of the court, with opinion.
                              Presiding Justice Overstreet and Justice Welch concurred in the
                              judgment and opinion.


                                               OPINION

¶1          The defendants, Joe Beyer1 in his official capacity as acting Director of Labor and the
       Illinois Department of Labor (Department), appeal the January 20, 2017, order of the circuit
       court of St. Clair County, which granted a summary judgment to the plaintiffs, Michael Todd,

             1
           Hugo Chaviano is no longer the Director of the Department. Pursuant to section 2-1008 of the
       Code of Civil Procedure (735 ILCS 5/2-1008(d) (West 2016)), this action proceeds against his
       successor, Acting Director Joe Beyer.

                                                  -2-
     as a member of the Laborers’ International Union of North America Local 459, Belleville,
     Illinois, and the Midwest Region of the Laborers’ International Union of North America, Great
     Plains District, Southern & Central District, and Southwest Illinois District (Laborers), as to
     their complaint for declaratory and injunctive relief from a letter issued by the former director
     of the Department, Hugo Chaviano, on October 16, 2015, which ordered the Department to
     conduct an investigatory hearing pursuant to section 4(e) of the Prevailing Wage Act (Act)
     (820 ILCS 130/0.01 et seq. (West 2014)), concerning classifications and wage rates for survey
     workers under the Act. Id. § 4(e). In addition, Associated General Contractors of Illinois; the
     Underground Contractors Association of Illinois; American Council of Engineering
     Companies of Illinois; Illinois Society of Professional Engineers; Southern Illinois Builders
     Association; Illinois Professional Land Surveyors Association; Illinois Road & Transportation
     Builders Association; Diamond Construction Company; United Contractors Midwest, Inc.;
     Advanced Asphalt Company; E.T. Simonds; Tarlton Corporation; ARC Design Resources,
     Inc.; Shive-Hattery, Inc.; PI Surveying Group, P.C.; Robinson Engineering, Ltd.; Prairie
     Engineers of Illinois, P.C.; Hermann & Associates, L.L.C.; Klinger & Associates, P.C.;
     McDonough-Whitlow, P.C.; Andrews Engineering, Inc.; Tyson Engineering, Inc.; Bowman,
     Barrett & Associates, Inc.; Maurer-Stutz, Inc.; Oates Associates, Inc.; Crawford, Murphy &
     Tilly, Inc.; Ament, Inc.; Alfred Benesch & Company; Chastain & Associates, L.L.C.; Clark
     Dietz, Inc.; Coombe-Bloxdorf, P.C.; Farnsworth Group, Inc.; Kaskaskia Engineering Group,
     L.L.C.; SCI Engineering, Inc.; Woolpert, Inc.; Hartke Engineering and Surveying, Inc.; and
     Poepping, Stone, Bach & Associates, Inc. (Contractors), appeal from the circuit court’s
     January 6, 2016, and August 11, 2016, orders denying their petitions to intervene in the
     proceeding. In addition, the Laborers have filed a motion to strike portions of the brief filed by
     the Contractors and a motion to supplement the record on appeal, which this court has taken
     with the case. For the following reasons, we grant the Laborers’ motion to supplement, deny
     the Laborers’ motion to strike, reverse the circuit court’s January 20, 2017, order, and remand
     with directions that the circuit court dismiss this action for a lack of subject-matter jurisdiction.

¶2                                            FACTS
¶3       The relevant facts leading up to the instant appeal are as follows. In June 2013, the
     Department, under the authority of Director Joseph Costigan, published, pursuant to section 9
     of the Act (id. § 9), prevailing wage rates on its official website. On July 23, 2013, the
     International Union of Operating Engineers, Local 150, AFL-CIO (Operators), on behalf of its
     member, Stanley Simrayh, notified the Department, in writing, of his objection to the schedule.
     The Operators requested the Department to add new subclassifications for survey crew
     members (rodman, instrument man, and foreman) to the existing classification for “Operating
     Engineer (Highway)” and establish prevailing wage rates for these subclassifications. The
     objection stated the Operators were requesting “in accordance with section 4 and 9 of the Act
     *** an investigatory hearing to establish [p]revailing [w]age rates for Rodman, Instrument
     Man, and Foreman[,] statewide.”
¶4       The Department instituted a proceeding on the Operators’ objections as case number
     14-H-TW07-0031 (2013 proceeding). The Laborers and others were granted leave to intervene
     in the 2013 proceeding. However, the Contractors’ petition to intervene was denied as
     untimely. On July 29, 2013, the Department issued a notice that it would convene a hearing
     regarding the Operators’ objections, in accordance with article 10 of the Illinois


                                                   -3-
     Administrative Procedure Act (5 ILCS 100/10-5 et seq. (West 2012)) and the procedures
     stated in the Department’s rules (56 Ill. Adm. Code 120.100 et seq.).
¶5        Prior to a formal hearing by the Department, the Laborers, the Operators, and the
     Department reached an agreement on the disputed issues and entered into two formal consent
     decrees in the 2013 proceeding. The consent decrees were approved by administrative law
     judge Claudia Manley on September 12, 2013. The decrees provided for the creation of new
     classifications for “survey worker” and “survey foreman.” The first consent decree set forth
     the prevailing wage rates for these classifications in all Illinois counties, excluding Cook, Will,
     Du Page, Lake, Kane, Kendall, Boone, Grundy, and McHenry. The second consent decree set
     forth the prevailing wage rates for these classifications in those counties excluded by the first.
     The new classifications and rates were to become effective on October 1, 2013. On that date,
     the Department published a schedule of prevailing wages on its official website that included
     these new classifications and rates.
¶6        On October 10, 2013, the Contractors submitted to the Department a written notice of
     objections to the October 1, 2013, prevailing wage schedule and requested a hearing pursuant
     to section 9 of the Act. 820 ILCS 130/9 (West 2012). On November 4, 2013, Director Costigan
     issued a decision denying the Contractors’ request for a hearing. On December 4, 2013, the
     Contractors filed a complaint for administrative review in the circuit court of Cook County,
     instituting case number 13-CH-26840. On February 14, 2014, the Contractors filed a motion in
     that case requesting an order staying enforcement of the new classifications pending
     administrative review. On April 4, 2014, the circuit court of Cook County entered an order
     granting the Contractors’ motion to stay.
¶7        The Contractors and the Department entered into an agreement to settle Cook County case
     number 13-CH-26840, under the following terms. The Department agreed to accept new
     written objections, pursuant to section 9 of the Act (id.), relating to, inter alia, the “survey
     worker” and “survey foreman” classifications and rates. Upon receipt of the objections, the
     Department agreed to schedule section 9 hearings on the objections. In addition, the
     Department agreed not to enforce the rates and classifications set forth by the consent decrees
     and not to repost them on its website until the Department issued a final decision on the
     Contractors’ objections. In exchange, the Contractors agreed to dismiss case number
     13-CH-26840 without prejudice.
¶8        Pursuant to the settlement agreement, the Department posted prevailing wage rates on its
     website for July 2014, with the “survey worker” classification and rates crossed out and listed
     as “Not in Effect.” Thereafter, the circuit court of Cook County dismissed, without prejudice,
     case number 13-CH-26840 but retained jurisdiction to enforce the settlement. The Operators
     filed objections to the July 2014 posting with the Department, and the Department
     consolidated the Operators’ objections and the Contractors’ objections, pursuant to section 9 of
     the Act (id.), as administrative proceeding 15-H-JN07-0853 (2014 proceeding). The Laborers
     and others were granted leave to intervene in the 2014 proceeding, which was assigned to
     administrative law judge Michael Haggerty (ALJ Haggerty).
¶9        In an order dated September 26, 2014, ALJ Haggerty ruled the issues of classification and
     rates would be addressed in a bifurcated hearing, with the issue of classification to be heard
     first. In October 2014, ALJ Haggerty convened a formal hearing in the 2014 proceeding
     regarding the issue of classification, which took place over seven days. On December 12,
     2014, ALJ Haggerty issued an order concerning the classification issue. In this order, ALJ

                                                  -4-
       Haggerty determined the classifications of “survey worker” and “survey foreman” are proper
       under the Act, but the language of the classifications should be amended to clarify the context
       in which such persons and work are covered. The December 12, 2014, order also noted “[t]his
       Order is not a final administrative decision for purposes of the [Administrative Review Law].
       A final administrative decision addressing both the ‘classification’ and the ‘rate’ shall issue
       following the closing of the record on the issue of ‘rate.’ ”
¶ 10       The Contractors and the Laborers filed exceptions to the December 12, 2014, order, and
       other parties filed responses to those exceptions. In an order dated January 9, 2015, ALJ
       Haggerty determined the exceptions were not yet ripe to be filed pursuant to Department rules.
       See 56 Ill. Adm. Code 120.640 (2014). Thereafter, the Operators, the Contractors, the
       Laborers, and others filed a joint motion requesting a final decision and order on the issue of
       classification. Due to the magnitude of the issue of rate across 102 counties, and the
       expectation that exceptions would be filed and administrative review sought on the issue of
       classification, the parties requested ALJ Haggerty to reconsider the decision to bifurcate the
       matter and to issue a final decision and order on the issue of classification to which the parties
       may file exceptions and “that may be the basis for a final Order of the Director, subject to
       administrative review.” The parties agreed in their joint motion that “[ALJ Haggerty] will
       retain jurisdiction to conduct a hearing on the issue of rate, if and when there is a final
       judgment or decision by the court finding the classifications of survey worker and survey
       foreman are covered under the [Act].” The motion concluded, “it is the understanding of the
       parties that the status quo prior to the 2013 Consent Decree[s] remain[s] concerning work
       performed using survey equipment on a construction site.”
¶ 11       Effective January 29, 2015, Director Hugo Chaviano succeeded Director Costigan as
       director of the Department. On June 12, 2015, ALJ Haggerty issued a decision and order in the
       2014 proceeding, thus granting the parties’ joint motion for a “final decision and order.” In the
       decision and order, ALJ Haggerty ordered classifications for “survey worker” and “survey
       foreman” to be established, statewide, with respect to both highway and building construction
       and provided the exact wording to be provided for each classification. In addition, the final
       decision and order stated, “[s]ubject to the final resolution of any exceptions to/appeals of this
       Decision and Order, the undersigned retains jurisdiction over the instant matter for the purpose
       of deciding the issue of ‘rate.’ ” The order concluded by stating, “[f]or purposes of 56 Ill.
       Admin. Code 120.640, the instant matter is hereby transferred to the Director of Labor.” At the
       bottom of the order, a paragraph entitled “NOTICE” explains exceptions to the decision and
       order may be filed pursuant to section 120.640. “In the event no timely or proper exceptions
       are filed, the instant Decision and Order shall automatically become the final decision and
       order of the Director, subject to judicial review in accordance with 735 ILCS 5/3-101 et. seq.”
       (Emphasis added.)
¶ 12       On or about June 22, 2015, the Contractors and Operators each filed exceptions to ALJ
       Haggerty’s decision and order. On October 16, 2015, Director Chaviano sent a letter to each of
       the parties, referencing case number 15-H-JN07-0853. The letter states a formal hearing
       pursuant to section 9 of the Act (820 ILCS 130/9 (West 2014)) was improperly held on the
       classification issue, rendering ALJ Haggerty’s decision and order “null and void.” The letter
       further states the Department would conduct an investigatory hearing pursuant to section 4 of
       the Act (id. § 4) on the classification issue and invited all parties to submit to the Department
       any information they would like for the Department to consider as part of its investigation.


                                                   -5-
¶ 13       On November 9, 2015, Simrayh and the Operators filed a complaint in the circuit court of
       Cook County, naming the Department and Director as defendants, which was docketed as case
       number 15-CH-16443. Simrayh’s initial complaint requested injunctive relief from Director
       Chaviano’s October 16, 2015, letter. On November 13, 2015, the Laborers filed a verified
       complaint for declaratory and injunctive relief in the circuit court of St. Clair County, initiating
       the instant case.
¶ 14       Count I of the complaint in the instant case requested the circuit court declare that the
       October 16, 2015, letter issued by Director Chaviano is null and void. Further, count I
       requested a declaration that the prior classification and rate determination for “survey worker
       and survey foreman” pursuant to the two consent decrees entered in the 2013 proceedings
       “shall stand as official actions of the Department.” Count II of the complaint in the instant case
       requested the circuit court enjoin the Department from enforcing Director Chaviano’s October
       16, 2015, letter and require the Department to post “the prevailing wage classification for
       survey workers as a Laborers’ classification at Laborers’ rates” on its website, as they were set
       forth in the consent decrees in the 2013 proceeding.
¶ 15       On November 19, 2015, Simrayh and the Operators filed an amended complaint in Cook
       County case number 15-CH-16443, replacing its complaint for injunctive relief with a petition
       for administrative review of Director Chaviano’s October 16, 2015, letter. In addition, the
       Operators’ amended complaint in the Cook County proceeding added all parties to the 2014
       proceedings, including the Contractors and the Laborers, as defendants, pursuant to section
       3-107 of the Administrative Review Law. 735 ILCS 5/3-107 (West 2014).2
¶ 16       On December 3, 2015, the Contractors filed a petition to intervene in the instant case
       pursuant to section 2-408 of the Code of Civil Procedure (Code) (id. § 2-408) and a motion to
       dismiss the complaint, pursuant to section 2-619(a)(3) of the Code (id. § 2-619(a)(3)), because
       they claimed it is duplicative of the lawsuit the Operators filed in the circuit court of Cook
       County in case number 15-CH-16443. On December 31, 2015, the Department also filed a
       motion to dismiss the complaint, pursuant to section 2-619(a)(3) of the Code, due to the Cook
       County proceeding. The Department also brought an alternative motion to transfer the action
       to Cook County, pursuant to section 2-106 of the Code (id. § 2-106) on the basis of improper
       venue, or for forum non conveniens pursuant to Illinois Supreme Court Rule 187 (eff. Jan. 4,
       2013). On January 6, 2016, the circuit court denied the Contractors’ motion to intervene and on
       January 25, 2016, denied the Department’s motion to dismiss or transfer.
¶ 17       On June 8, 2016, the Department filed a motion for summary judgment in the instant case.
       On June 10, 2016, the Laborers filed a cross-motion for summary judgment. On July 12, 2018,
       one of the Contractors, United Contractors Midwest, filed another petition to intervene in the
       instant case, pursuant to sections 2-408(a)(2) and 2-408(b)(2) of the Code. 735 ILCS
       5/2-408(a)(2), (b)(2) (West 2014). In addition, United Contractors Midwest filed a motion to
       dismiss the instant case pursuant to sections 2-615 and 2-619 of the Code (id. §§ 2-615, 2-619),
       arguing the Laborers are judicially estopped from pursuing their claims in the instant case
       because they took an inconsistent position in the 2014 proceedings, specifically requesting the


           2
            This court takes judicial notice that, on August 18, 2016, the circuit court of Cook County entered
       an order granting the Laborers’ motion to stay Cook County case number 15-CH-16443, pending
       resolution of the instant action.

                                                      -6-
       classification issue be determined in a bifurcated proceeding pursuant to section 9 of the Act
       (820 ILCS 130/9 (West 2014)).
¶ 18       On July 15, 2016, the circuit court held a hearing on the cross-motions for summary
       judgment and took the motions under advisement. On August 11, 2016, the circuit court
       entered an order denying United Contractors Midwest’s petition to intervene. On January 20,
       2017, the circuit court entered an order granting the Laborers’ motion for summary judgment,
       thus implicitly denying the Department’s motion for summary judgment. The circuit court
       declared the 2013 consent decrees “originally established the new classification of survey
       workers and, by operation of law, now stands as the enforceable classification and wage rate
       under [the Act].” In addition, the circuit court ordered the director of the Department to post
       the classification and wage rate on its website “as set forth in the 2013 [c]onsent [d]ecrees and
       as affirmed [by the] June 2015 [d]ecision and [o]rder.”
¶ 19       On February 21, 2017, the Department filed a notice of appeal from the circuit court’s
       January 20, 2017, order. The Contractors filed a timely notice to join in the Department’s
       appeal of the January 20, 2017, order, as well as a notice of appeal of the circuit court’s January
       6, 2016, and August 11, 2016, orders. On March 22, 2017, the circuit court granted the
       Department’s motion to stay the judgment pending appeal.
¶ 20       On May 10, 2018, this court granted a motion to file an amicus brief on behalf of the
       Laborers, filed by Martin Flanagan, as a member of the Laborers International Union of North
       America, the Construction & General Laborers’ District Council of Chicago & Vicinity, and
       the Laborers’ District Council Labor Management Cooperation Committee. On June 26, 2018,
       the Laborers filed a motion to strike portions of the Contractors’ brief that addressed issues
       other than the circuit court’s denial of their petitions to intervene in the instant case. On
       September 12, 2018, this court entered an order taking the motion to strike with the case. On
       October 22, 2018, the Laborers filed a motion to supplement the record on appeal with records
       from a related Cook County proceeding, which they included in the appendix to their brief,
       which this court ordered to be taken with the case as well.

¶ 21                                          ANALYSIS
¶ 22        Because this is an appeal from an order granting a motion for summary judgment, and
       because our resolution of this appeal is based on an analysis of whether the circuit court had
       subject-matter jurisdiction over the plaintiffs’ complaint, our standard of review is de novo.
       See Perry v. Department of Financial & Professional Regulation, 2018 IL 122349, ¶ 30
       (standard of review for appeal arising from summary judgment order is de novo); see also
       Illinois State Treasurer v. Illinois Workers’ Compensation Comm’n, 2015 IL 117418, ¶ 13
       (whether a court has jurisdiction to review an administrative decision presents a question of
       law subject to de novo review). An absence of subject-matter jurisdiction cannot be waived by
       the parties and may be raised at any time, even sua sponte by a reviewing court. Veazey v.
       La Salle Telecommunications, Inc., 334 Ill. App. 3d 926, 934 (2002).
¶ 23        Generally, a party may not seek judicial relief from an administrative action unless the
       party has exhausted all available administrative remedies. Arvia v. Madigan, 209 Ill. 2d 520,
       531 (2004). The exhaustion doctrine extends to administrative review in a circuit court. Id. at
       532. Where the Administrative Review Law applies and the circuit court may grant the relief a
       party seeks within the context of reviewing the agency’s decision, the circuit court has no
       authority to entertain independent causes of action regarding the agency’s actions. Id. Where a

                                                    -7-
       statute adopts the Administrative Review Law, other modes of review are unavailable.
       Guerrero v. Gardner, 397 Ill. App. 3d 793, 795 (2010) (citing 735 ILCS 5/3-102 (West 2008)).
¶ 24       In this case, section 9 of the Act (820 ILCS 130/9 (West 2014)) specifically adopts the
       Administrative Review Law, stating it “shall apply to and govern all proceedings for the
       judicial review of final administrative decisions of any public body or the Department ***
       [thereunder].” The Act provides the term “ ‘administrative decision’ ” is defined by section
       3-101 of the Code. Id. Section 3-101 defines “ ‘[a]dministrative decision’ ” as “any decision,
       order[,] or determination of any administrative agency rendered in a particular case, which
       affects the legal rights, duties[,] or privileges of parties and which terminates the proceedings
       before the administrative agency.” 735 ILCS 5/3-101 (West 2014). Accordingly, if Director
       Chaviano’s letter is to be considered a final administrative decision under section 9 of the Act,
       a petition for administrative review pursuant to the Administrative Review Law is the
       exclusive means for obtaining judicial review of the administrative action taken by the
       Department in the letter. If such is the case, the circuit court would lack subject-matter
       jurisdiction to entertain the Laborers’ complaint for declaratory and injunctive relief. 3 Thus,
       we turn to the Act and the proceedings before the Department to determine whether the
       Director’s letter is, indeed, a final “administrative decision” as defined in section 3-101 of the
       Administrative Review Law. Id. § 3-101 et seq.
¶ 25       The 2013 consent decrees set forth, for the first time, the classification of “survey worker”
       and “survey foreman” and their corresponding prevailing wage rates, thus terminating the
       2013 proceedings.4 Once these were published for the first time, the Contractors filed an
       objection pursuant to section 9 of the Act (820 ILCS 130/9 (West 2012)), which provides that,
       at any time within 30 days after the Department has published a prevailing wage schedule, any
       person affected thereby may object in writing to the determination by filing a written notice.
       Section 9 then provides the Department shall conduct a hearing on any such objection. Id. The
       Department initially refused to conduct a hearing on the Contractors’ objection. However,
       after the Contractors filed a petition for administrative review in the circuit court of Cook
       County, the Department and the Contractors entered into a settlement agreement to initiate the
       2014 proceedings and conduct a formal hearing pursuant to section 9 of the Act. Id..5 All
       parties to this appeal participated in the formal hearing. If Director Chaviano’s letter
       constitutes a “decision, order[,] or determination of [the Department] rendered in [the 2014
       proceedings], which affects the legal rights, duties[,] or privileges of [the] parties and which
       terminates the [2014] proceedings before the [Department],” then the exclusive means of
       review of the subject matter of the instant case would be a petition for administrative review.


           3
              The Department, in its brief, has conceded, for the sake of argument, that the Director’s letter was
       in error but suggests that it is not a final administrative decision. Thus, the Department requests that this
       court remand the matter to the Department for further proceedings. However, the Department cannot
       waive this issue on appeal, as it presents an issue of subject-matter jurisdiction. See Veazey, 334 Ill.
       App. 3d at 934.
            4
              This court makes no statement as to the legal validity of the manner in which the 2013 proceedings
       were conducted, as such a determination is unnecessary for our disposition of this appeal.
            5
              This court makes no statement regarding the legal validity of the actions taken by the circuit court
       of Cook County in ordering that enforcement of the 2013 prevailing wage rates be stayed, as it is
       unnecessary to the disposition of this appeal.

                                                        -8-
       Id.; see Guerrero, 397 Ill. App. 3d at 795 (citing 735 ILCS 5/3-102 (West 2008)). For the
       following reasons, we find Director Chaviano’s letter meets this definition precisely.
¶ 26        All formal administrative hearings concerning contested cases conducted under the
       jurisdiction of the Director and/or the Department are subject to the procedures set forth in
       sections 120.100 through 120.670 of Title 56 of the Illinois Administrative Code. 56 Ill. Adm.
       Code 120.100 to 120.670 (2014). A “ ‘[c]ontested case’ ” means an adjudicatory proceeding in
       which the individual legal rights, duties, or privileges of a party are required by law to be
       determined by an agency only after an opportunity for a hearing. 56 Ill. Adm. Code 120.110
       (2014). Thus, proceedings under section 9 of the Act fall squarely within the definition of a
       contested case. Section 120.640(a) of Title 56 specifically provides the procedures set forth
       therein regarding the ALJ’s decision and order applies to all formal hearings conducted
       pursuant to section 9 of the Act. 56 Ill. Adm. Code 120.640(a) (2014). In order to resolve the
       issue of the circuit court’s subject-matter jurisdiction in the instant case, we analyze the
       relationship between Director Chaviano’s letter and the 2014 proceedings within the
       framework of the Department’s rules.
¶ 27        The Operators, Contractors, and Laborers filed a joint motion for ALJ Haggerty to issue a
       final decision on the issue of classification in the 2014 proceedings. ALJ Haggerty issued such
       a decision on June 12, 2015. At this time, the parties had 10 days to submit exceptions to ALJ
       Haggerty’s recommendations. 56 Ill. Adm. Code 120.640(b) (2014). If no timely or proper
       exceptions had been filed, ALJ Haggerty’s June 12, 2015, decision would have automatically
       become the decision of the Director. Id. However, on or about June 22, 2015, the Contractors
       and Operators each filed exceptions to ALJ Haggerty’s decision. Therefore, the Director was
       required to review the record, along with ALJ Haggerty’s findings, together with the
       exceptions, and to issue an order as set forth by applicable statutes within a reasonable time. 56
       Ill. Adm. Code 120.660 (2014).
¶ 28        The record is devoid of any decision by the Director of the Department as required by the
       aforementioned rules until Director Chaviano issued his letter on October 16, 2015.6 In the
       letter, Director Chaviano specifically referenced the 2014 proceedings, satisfying the
       requirement in section 3-101 of the Administrative Review Law (735 ILCS 5/3-101 (West
       2014)) that the decision, order, or determination of the administrative agency be rendered in a
       particular case. Director Chaviano’s letter made an express finding that ALJ Haggerty’s
       decision and order was “null and void” because the classification issue was improperly
       determined by formal hearing pursuant to section 9 of the Act (820 ILCS 130/9 (West 2014)),
       rather than an investigatory hearing pursuant to section 4 of the Act (id. § 4).7 This clearly
       affected the legal rights, duties, or privileges of the parties to the 2014 proceedings, as required
       by section 3-101 of the Administrative Review Law (735 ILCS 5/3-101 (West 2014)) because

           6
             Although section 9 of the Act (820 ILCS 130/9 (West 2014)) states that “[t]he final determination
       by the Department of Labor *** shall be rendered within 30 days after the conclusion of the hearing,”
       we find this provision is directory, rather than mandatory. See Cooper v. Department of Children &
       Family Services, 234 Ill. App. 3d 474, 482 (1992) (if a provision of a statute states the time for
       performance of an official duty without any language denying performance after a specified time, it is
       directory, rather than mandatory).
           7
             This court makes no determination as to the propriety of this determination. Indeed, this is one of
       the major issues subject to judicial review under the Administrative Review Law.

                                                       -9-
       it nullified the parties’ participation in the section 9 proceedings that had occurred before the
       Department in the case. Finally, Director Chaviano’s letter stated the Department would
       conduct an investigatory hearing on the classification issue, pursuant to section 4 of the Act
       (820 ILCS 130/4 (West 2014)). This effectively terminated the 2014 proceedings, which were
       held pursuant to section 9 of the Act (id. § 9) and subject to all of the formal hearing procedures
       set forth in that section, as well as the procedures set forth in sections 120.100 through 120.670
       of Title 56 of the Illinois Administrative Code (56 Ill. Adm. Code 120.100 to 120.670 (2014)).
       The fact the letter ordered an investigatory hearing to commence on the issue of classification
       does not translate into a continuation of the 2014 proceeding, because pursuant to section 4 of
       the Act (820 ILCS 130/4 (West 2014)), the investigatory hearing process is not an adversary
       hearing at all but, rather, simply a process by which the Department unilaterally “ascertains”
       the proper classification and rates.
¶ 29        In summary, for the reasons set forth above, we find Director Chaviano’s October 16,
       2015, letter qualifies as an “ ‘[a]dministrative decision’ ” as that term is defined in section
       3-101 of the Administrative Review Law (735 ILCS 5/3-101 (West 2014)), because it is an
       administrative agency’s determination, rendered in a particular case, affecting the legal rights
       of the parties, and results in the termination of the section 9 proceeding before the Department.
       As such, the Laborers may not seek judicial relief from the determination made in Director
       Chaviano’s letter outside of the Administrative Review Law. See Guerrero, 397 Ill. App. 3d at
       795 (citing 735 ILCS 5/3-102 (West 2008)); 820 ILCS 130/9 (West 2014). For this reason, the
       circuit court had no authority to entertain causes of action for declaratory or injunctive relief
       based on the decision set forth in the letter. See Arvia, 209 Ill. 2d at 532.8 Accordingly, we
       reverse the circuit court’s January 20, 2017, order and remand with directions that the circuit
       court dismiss the instant action for a lack of subject-matter jurisdiction.
¶ 30        We now take up the two motions that remain pending before this court. The Laborers
       moved this court to supplement the record on appeal with records from the proceedings that
       took place before the circuit court of Cook County. Public documents which are included in the
       records of other courts and administrative tribunals fall within the readily verifiable facts
       which are subject to judicial notice. May Department Stores Co. v. Teamsters Union Local No.
       743, 64 Ill. 2d 153, 159 (1976) (per curiam). Thus, we grant the Laborers’ motion to
       supplement the record with these documents.
¶ 31        The Laborers also moved to strike those portions of the Contractors’ brief that addressed
       issues other than the circuit court’s denial of their petitions to intervene. We did not address the
       issue of the circuit court’s denial of the Contractors’ petitions to intervene directly, due to our
       disposition of this appeal based on the circuit court’s lack of subject-matter jurisdiction over

           8
             We distinguish this case from our decision in People ex rel. Olin Corp. v. Department of Labor, 95
Ill. App. 3d 1108 (1981). In that case, the Director issued an order, on his own initiative, that withdrew
       his own previous order, entered three months earlier, and directed a hearing to be held on an issue that
       had been finally determined by the Director in the previous order. Id. at 1109. Under those
       circumstances, the Administrative Review Law was no longer available, as the proceedings were
       already finally concluded. Id. at 1111. Thus, we held that the circuit court had authority to issue a writ
       of prohibition, because the Director sought to exercise judicial or quasi-judicial power that was
       unauthorized by law and would result in injury for which no other adequate remedy existed. Id. at
       1112-13. As set forth in detail above, this is not the case with the action taken by Director Chaviano in
       his letter, which was, itself, an administrative decision subject to the Administrative Review Law.

                                                      - 10 -
       the Laborers’ complaint for declaratory and injunctive relief. We recognize, however, that the
       Contractors were party to the 2014 proceedings, which resulted in the administrative decision
       set forth in Director Chaviano’s 2014 letter. Based on our finding that a proceeding under the
       Administrative Review Law is the only method of judicial review of that decision, and the fact
       that the Contractors are necessary parties thereto, we deny the Laborers’ motion to strike.

¶ 32                                          CONCLUSION
¶ 33       For the foregoing reasons, we grant the Laborers’ motion to supplement the record on
       appeal and deny the Laborers’ motion to strike portions of the Contractors’ brief. We reverse
       the circuit court’s January 20, 2017, order, which granted the Laborers’ motion for summary
       judgment, and remand with directions that the circuit court dismiss the Laborers’ complaint for
       a lack of subject-matter jurisdiction.

¶ 34      Order reversed; cause remanded with directions.




                                                 - 11 -